I find the notice given the employer sufficient as a jurisdictional prerequisite. It showed, by the report attached, the time, place, and manner of the accident. It was accepted by the employer without objection as to sufficiency. No objection could reasonably be made as to the notice, except as to the extent of the injury. The extent of the injury was not known at that time. The injury was not known to have developed into a hernia until some weeks after the accident. The omitted information, otherwise required by the statute, would have been negative.
The opinion finds the commission's finding as to notice erroneous. There was some evidence to support it. The opinion finds that no prejudice, by lack of notice, resulted to the employer. The view of the majority opinion is that such a finding is one of form and not of substance. The commission did not make a finding as to prejudice; neither was the hearing before the commission directed to that issue. The court's inquiry is necessarily confined to the record. The majority predicate affirmance upon its finding of lack of prejudice.
It is thought that the notice given was either sufficient or it was not; that in event it was not, contrary to the commission's view, which I would affirm, the cause should be remanded for a hearing upon the issue of the negative as to the employer's prejudice.